Mr. Justice Sifre
with whom Mr. Justice Marrero and Mr. Justice Pérez Pimentel concur, dissenting.
Mr. Justice Ortiz has reached the conclusion that under Act No. 229 of May 12, 1942 (Sess. Laws, p. 1296), as amended by Act No. 243 of 1946 (Sess. Laws, p. 814), “a child formerly known as ‘adulterine,’ born subsequent to the ■effective date of said Act,” of a married mother, “has from the moment of his birth the status of a natural child” and the right to bring an action of filiation and, hence, to contest his legitimacy in order to obtain judgment declaring *473that he is not the child of the mother’s husband but the natural child of another man, notwithstanding § 116 of the Civil Code, according to which legitimacy can only be disputed by the husband or his legitimate heirs.
The provisions of that section were applied in People v. Santiago, 70 P.R.R. 798, in which it is stated that, “In enumerating those who may challenge the legitimacy, the Code, naturally, excluded those that it did not mention in said Section.” In Pérez v. Rosario, 72 P.R.R. 480, we expressed the view that a daughter born in wedlock is presumed to be a legitimate child, and the mother herself can not overcome that presumption to make her a natural child by virtue of Act No. 229, as amended by Act No. 243 of 1945. My learned colleague invokes those principles but merely to repudiate them, “particularly in view of the provisions, spirit, and new tonic of our recent legislation,” giving the erroneous impression that such legislation was not taken into account in the decision of the last of the afore-cited cases.
I am fully convinced that the doctrine announced in those decisions and recently sanctioned in Chabrán v. Méndez, 74 P.R.R. 719, is the correct one and not the doctrine announced by Mr. Justice Ortiz in his opinion, which is a sequel to a misinterpretation of Act No. 229.
The problem which the Legislature purported to meet by the enactment of that Act was the status and rights of children born out of wedlock. That was the problem with which it was concerned, and it was resolved by wiping out the differences between such children, which sprang from the different condition of their parents, including them all in the category of natural children. That and none other was the purpose of such legislation and it was achieved — there—by remedying a manifestly unfair situation — without the necessity of affecting “the family institution arising from marriage,” and leaving “in existence” the status of the children *474considered legitímate under the provisions of the Civil Code.1 In order to bring within the category of natural children those who were not such before the enactment of the Act, swpra, it was not necessary to alter the principles regulating-matrimonial filiation, nor to undermine the safeguards which protect it.
According to § 113 of said Code, the children of a married mother, born 180 days after the celebration of the marriage and before 300 days following its dissolution, are legitimate and presumably the husband’s children.2 As has been seen, only the latter or his legitimate heirs may contest the legitimate filiation. Section 116. Act No. 229 was enacted by the Legislature with knowledge of those precepts, and in providing in § 1 thereof that “All children born out of wedlock . . . shall be natural children,” it was conscious of what it was doing, stating in unequivocal terms the intention of designating as such the children born out of wedlock but not those born in wedlock, and without any intention of modifying the norms of the Civil Code concerning the system of legitimate descent in order to grant to a child presumed to be legitimate the right to dispute his legitimacy.
1 maintain that Act No. 229 did not repeal or amend the provisions of § § 113, 116, and other concordant sections of the Civil Code, according to which a child of a married mother is born with the status of legitimate child, which he preserves until it is overcome by the methods established in those provisions, and this can only be accomplished at the instance of the husband or his legitimate heirs, inasmuch as those methods were not enlarged by the said Act.
If the purpose of such Act was to undermine, with respect to children born subsequent to its effectiveness, the presumption of legitimacy consecrated in § 113, and that is one of the *475inevitable consequences of my learned colleague’s theory; if the intention had been to render inapplicable to such children the provisions of § 116, or to amend them so as to include them among those who may attack matrimonial filiation, there is no question that such purposes would have been expressly stated by legislating in clear terms in order to attain them, and by making in our positive law the adjustments necessary to avoid confusion and disagreement as to the juridical norms applicable to such a serious and delicate problem as the one under discussion. The failure to do so and the fact that the lawmaker merely provided in § 1 of Act No. 229 that “All children born out of wedlock . . . shall be natural children, whether or not the parents could have married at the moment when such children were conceived,” proves, in my opinion, that the scope of that Act is that which I give to it and not that given by Mr. Justice Ortiz, which scope no doubt will be the source of serious conflicts for which the Legislature cannot be held responsible.
■ I repeat that the Act in question did not repeal or amend the aforesaid provisions of the Civil Code, either expressly or tacitly. There is no conflict between the former and the latter if Act No. 229 is construed in consonance with the legislative will. The conflict arises, and indeed very seriously, when that will is disregarded.
In view of the purpose of such legislation, I am of the opinion that it is applicable (1) to children who were natural before the effectiveness of the Act, (2) to those born of an unmarried mother, irrespective of the father’s status or condition, (3) to the children of a married mother, whenever the legitimate filiation is excluded under the provisions of the Civil Code, which is seldom the case, since the mother’s adultery is the exception.
That, in my opinion, is the proper interpretation of Act No. 229, and by such interpretation its provisions are not rendered invalid, much less eliminated, nor is any “conflict *476between the evident application of its provisions” to adul-terine children and “to children born out of wedlock” created, as erroneously contended by Mr. Justice Ortiz. Before the Act took effect, an adulterine child of an unmarried woman and a married father was a social outcast, a non-natural illegitimate child, and remained as such during his lifetime, and the child of a married mother was and remained in the same situation once his matrimonial filiation was destroyed. In view of the clear provisions of that Act, those children born subsequent to its effectiveness fall within the category of natural children, with all the rights granted to them under our legislation. However, in order that a child of a married mother may come within that category, he must first lose the status of legitimacy, which is only possible, I repeat, at the instance of the husband or his legitimate heirs. In view of the highly transcendental and practical consequences of the provisions of Act No. 229, I fail to see how it can be maintained that they lose their effectiveness if so construed, and even less that they become destroyed or eliminated.
My colleague Mr. Justice Ortiz disagrees with that construction. According to his way of thinking, “A child formerly known as ‘adulterine,’ born subsequent to the effective date of said Act, has from the moment of his birth the status of a natural child . . . ,” whether born of a married mother, in view of the fact that no “distinction is made between the child of a married woman or mother and a child of a married man or father.” Said magistrate believes that “It would be unreasonable and unfair to assume that the law, which is silent as respects distinctions, has sought to create discrimination by granting benefits and rights to the child of a married father, denying at the same time such benefits and rights to the child of a married mother.” Hence, the conclusion that the latter, if held not to be the child of the mother’s husband but of another man, may contest his legi-*477tímate paternity in a filiation suit seeking a declaration that he is not the child of the former but the natural child of the latter.
In the first place, it is error to assert that a child born subsequent to the effective date of Act No. 229, formerly known as adulterine, “has from the moment of his birth the status of a natural child.” That child was and is born, under the law applicable here, with the status of a legitimate child and remains outside the scope of Act No. 229, because he is a child born in wedlock. In the second place, the Act distinguishes between the child of a married mother and the child of an unmarried woman, since it expressly refers to children born out of wedlock, who are not those born of a married mother, as long as they bear legitimate filiation. Once that filiation is destroyed by the means prescribed in the Civil Code, those children are adulterine and, in conformance with the Act, they then fall within the category of natural children, and have the same benefits and rights as other children. In other words, by the interpretation which Mr. Justice Ortiz attacks, no discrimination is established or made. The Act — and this is evident — does not deny to the children of a married mother, whose legitimacy has been excluded, the benefits and rights granted to-the other children which come within its scope, but it certainly does not recognize any such rights and benefits as. long as they enjoy the status of legitimacy. Lastly, the' magistrate’s argument that Act No. 229 must be construed as granting equal benefits and rights to children born of an unmarried mother and to those born of a married mother, proves conclusively that the theory on which his opinion is. grounded is erroneous, a theory that is tantamount to holding that the rule of acknowledgment is the same for both.
Filiation is established by voluntary acknowledgment or by the exercise of the action for compulsory acknowledgment. It is a general principle that children who cannot be volun*478tarily acknowledged cannot bring action for compulsory. acknowledgment. Section 125 of the Civil Code provides that a natural child may be voluntarily recognized by the father and the mother jointly, or by one of them only, and further, that the latter are obliged to do so in the cases enumerated in that section, which, according to the conclusion reached by Mr. Justice Ortiz in Figueroa v. Díaz, 75 P.R.R. 152, from which only Mr. Justice Negrón Fernán-dez and Mr. Justice Belaval dissented, remained in full force . “as to the requirements of proof contained therein,” the precepts thereof being applicable “to actions of filiation brought by natural children born subsequent to the effective date” of Act No. 229, which criterion agrees with that expressed. by Dr. Luis Muñoz Morales in his Annotations on the Civil Code, Vol. 1, p. 407, where he states that by virtue of that Act the first paragraph of that section, which provided that “Natural children are those born out of wedlock, from parents who, at the moment when such children were conceived, could have intermarried with or without dispensation,” should be regarded as amended so as to provide’ that “Natural children are those born out of wedlock, whether or not the parents could have intermarried at the moment such children were conceived or born,” the other provisions remaining unaltered. One of such provisions is, as noted, the voluntary acknowledgment of a natural child by the father or mother, jointly or individually.
Construing Act No. 229 as does my distinguished colleague, that is, in the sense of establishing no distinction between the children of a married mother, who are claimed to be adulterine, and the children of an unmarried mother, and of granting them equal benefits and rights, we would be faced with the juridical absurdity that a mother could voluntarily acknowledge as natural a child whose paternity is assigned by law to the husband, either jointly with him who is deemed to be the father, or by herself individually, thereby *479tending to destroy the matrimonial filiation, without the intervention of the husband, the child, or the courts, and depriving the former of the legitimate paternity, and the child, “principal character in the drama,” according to said magistrate, of the status of legitimacy, which would be at the mother’s mercy, in order to give him the status of natural child, which alteration of status Mr. Justice Ortiz apparently regards as a benefit. In fact, the status of legitimacy and the safeguards around it would be practically worthless, and the marriage institution, which did not cease to be the normal basis of the family by the enactment of the Act in question, would be impaired.
If it is not possible to admit the absurdity of the voluntary acknowledgment of the child of a married mother as long as he bears the matrimonial filiation, it seems to me that we must inescapably conclude that it is erroneous to hold that the rules of acknowledgment are the same for that child and for a child born of an unmarried woman, it being likewise erroneous to say that both enjoy the same benefits, and that the former, which cannot be voluntarily acknowledged, has the right to bring an action of filiation to be declared natural child of a man other than the mother’s husband, and contending that he is not the child of the man held by the law to be the father. I repeat that the argument presented on the so-called equal benefits and rights among natural children, according to the construction given by Mr. Justice Ortiz to Act No. 229, proves conclusively that such construction is erroneous altogether.
The conclusion reached by said magistrate is predicated on more than one theory, as I intend to prove. I have treated them as a whole and now I shall refer to some of them in particular.'
It is contended that “Act No. 229 creates a new category of persons who may contest legitimacy, and in that respect it transcends and goes beyond the limits of exclusiveness es*480tablished in § 116 of the Civil Code.” No, this- Act merely reaffirmed that those who were natural children prior to its effectiveness are still natural children, and includes in that category the children born subsequent thereto who previously had the status of non-natural illegitimate children. It certainly did not create “a new category of persons who may contest legitimacy,” since, as I have repeatedly said, there was no purpose, nor can one be inferred, to modify the norms of our positive law bearing on the challenge of legitimate filiation.
It is further contended that we are dealing with a “simple situation... of a general law which enumerates certain groups of persons as possessors of a certain cause of action to contest legitimacy” (I presume that he refers to § 116 of the Civil Code), “and that of a special Act [Act 229] which establishes another group of persons [the children] to whom the same right to contest is granted.” I have already shown that no such right is recognized to these children. It is a gross error to say that Act No. 229 is a special statute. It is not; neither is § 125 of the Civil Code, the provisions of which, coupled with those of Act No. 229, lay down the rules for the acknowledgment of natural children. Figueroa v. Díaz, supra. If the provisions of that section are of a general character — this is admitted by my learned colleague — I fail to see why he says that those of Act No. 229 are not.
It is contended that “The most reasonable, fair, and consistent construction of the words ‘children born out of wedlock,’ for the purpose of giving effect to the purpose of the Act, would be to identify that concept with that of children who, actually, are not legitimate, that is, that are actually born out of wedlock for the reason that one of the parents is married to another person,” and that “as a matter of law, those children could be considered as legitimate until such time as an action contesting legitimacy is successfully brought.” (Italics ours.) As to the children of an *481unmarried woman and a married father, there is no problem since the status of legitimacy is not involved. As to the child of a married mother, there is no question that if, as a-matter of fact, he is found to be adulterine, he may seek protection under Act No. 229, but that fact cannot be established by the child. I cannot grasp what is meant when it is stated that the children of a married mother could be considered as legitimate. It is not that they could be; they must-be considered as such, unless the status of legitimacy with which those children are born is disregarded, in violation of crystal-clear precepts, depriving them of one of their greater guarantees, sanctioned and respected by the laws of a great majority of the civilized nations.
Mr. Justice Ortiz claims that Act No. 229 impliedly, amended § 116 of the Civil Code, enlarging it so as to include children among those who may contest the matrimonial filiation. It seems that I already proved that this is not so. I wish to add that that theory is in conflict with the previous theories, according to which that section is not applicable to children born subsequent to the effective date of said Act.
It is contended that “In view of that previous legislative situation [prior to Act No. 229], the provision of § 116 of the Civil Code to the effect that legitimacy can be disputed only by the husband or his heirs, was valid and effective,” in which case the adulterine child could not attack it “particularly since he could not bring action of filiation.. .,” while “Act No. 229 of 1942 implies the pronouncement. that the natural child may also contest his own legitimacy.” Where is that pronouncement? I insist that it cannot be found. The provisions of said section, dealing with the system of legitimate descent, had no such motivation. They exist in our law for other very transcendental reasons. ■
' My distinguished colleague says that “Act No. 229... widens the avenues leading to the truth and unlocks the doors-, which were barred by § 116.” In Figueroa v. Díaz, supra, *482hé did not contend that the Act had widened the avenues ahd unlocked the doors to reach the truth that a natural child-has the right to compulsory acknowledgment. To what truth does he refers now? Evidently to what he calls “filial reality.” If this is so, that reality, as to children born of a married mother, is that they hold the personal status of legitimate children until such time as that reality ceases to exist, at the instance of those entitled to dispute it.
'' I have little to say about the judgment of March 20, 1919 of the Supreme Court of Spain. I believe it is inapplicable, among other reasons, because the facts and circumstances which that Court had under consideration are entirely different from those involved in the instant case. If I were wrong in so holding, I would not be so in saying that that .isolated and single judgment should not have been taken as-.a precedent to overrule the doctrine laid down in our deci--.sidns. Furthermore, since it is held by Mr. Justice Ortiz, among other theories, that § 116 of the Civil Code was impliedly amended by Act No. 229 in order to give the child the right to contest his legitimacy, I see no reason for invoking that judgment.
" I regret that the majority of the Court now retracts its unanimous opinion in Chabrán v. Méndez, supra, decided on April 24, 1953.3 We then stated that we must bear “in mind that under $ 116 of the Civil Code only the husband or his legitimate heirs may challenge the legitimacy of the child,” citing with approval the holding in People v. Santiago, supra. We also stated that “the Legislature has placed a roadlock in'her [the child’s] path — <§> 116 of the Civil Code. The child therefore cannot pursue the matter any further unless and until the legitimate heirs of Frank Chaulón take some action under •§ 116.” We added, referring to the social problem therein involved which in part is also involved in this suit, *483and which we then characterized as “highly sensitive,” that “the Legislature has erected a number of safeguards, as embodied in § 116 and other sections of the Civil Code.” 4 These safeguards have been destroyed without any justification, and an altogether correct doctrine has been set aside in order to adopt in its place one which is manifestly erroneous.
The judgment appealed from should have been affirmed as conforming to law.

 Raúl Agosto's mother wedded Rodolfo Rodríguez Melendez on January 18, 1945, and Raúl was born on May IS, 1950 while the marriage still subsisted.


 The child in Chabrán v. Méndez, supra, was born after the enactment of the 1942 and 1945 legislation.


 concurred with those statements being fully aware of the existence of Act No. 229.